Citation Nr: 1637322	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to November 23, 2012 and in excess of 30 percent on or after November 23, 2012, for chronic headaches associated with glaucoma with ocular hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to February 1982 and from November 2002 to November 2003, to include service in Kuwait.  He also has additional service in the Army National Guard from April 1992 to September 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The January 2009 rating decision granted service connection for headaches and assigned a 10 percent rating, effective from August 19, 2008.  In a rating decision dated in February 2013, the RO increased the disability rating to 30 percent, effective from November 23, 2012.  

These matters were previously remanded by the Board in September 2012 and July 2015 for further evidentiary development.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the July 2015 Board remand, the Veteran reported in June 2012 that he did not want to pursue a TDIU claim and the evidence does not reflect that the Veteran is unemployable due to his service-connected headache disability.  Thus, further consideration of TDIU is not warranted.

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

For the entire period on appeal, the manifestations of the Veteran's headaches have approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in July 2015.  The Board's remand instructed the RO to: (1) obtain updated VA treatment records; (2) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms, and obtain any updated VA treatment records; (3) schedule the Veteran for a VA examination to determine the current severity of his headaches; and (4) readjudicate the claim.

VA obtained updated VA treatment records.  VA sent a November 2015 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  The Veteran was scheduled for and attended a December 2015 VA examination, and the examiner provided a January 2016 addendum opinion.  The RO readjudicated the claim in a January 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an August 2008 letter and subsequent letters during the appeal period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c).  His service treatment records, claims submissions, lay statements, private medical records, and VA treatment records have been obtained and associated with the record.  The Veteran has not identified any additional private treatment records, VA treatment records, or relevant Social Security records that he wanted VA to obtain or that he felt were relevant to the claims.

A VA examination to determine the severity of the Veteran's headaches was most recently afforded in December 2015, with an addendum opinion in January 2016. The record does not suggest that the examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent December 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his headaches disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's headache disability has been evaluated under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 8100 provides the criteria for evaluating migraine headaches.  

The Veteran is currently in receipt of an initial 10 percent evaluation for the period from August 19, 2008 to November 22, 2012, and a 30 percent evaluation for the period thereafter. 

Under Diagnostic Code 8100, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A schedular maximum 50 percent evaluation is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100. Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the headaches must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

Factual Background

At an October 2008 VA neurological examination, the Veteran denied photophobia, nausea, or vomiting during headaches.  The Veteran reported the headache as chronic with a period of increased severity or decreased severity secondary to his left ear condition and tumor.  Pain from the headache was 4 or 5 out of 10.  Headache was localized on the left side of the head around the left ear.  There were no complaints of balance problems or seizures. 

At a November 2012 VA examination, the Veteran was diagnosed with migraine including migraine variants.  The Veteran reported constant headaches both before and after December 2008 surgery to remove a benign tumor behind his left ear.  The Veteran reported headache pain as a constant 5 out of 10 in pain, but it can escalate to 7 to 9 out of 10 with stress a few times a week.  On these occasions, he experiences nausea and vomiting.  The examiner reported constant head pain and pain localized to the left side of the head.  Non-headache symptoms associated with the headaches were nausea, vomiting, and sensitivity to light.  The duration of headaches was noted as "pain is constant, with flare-ups of increased intensity a few times a week."  The examiner noted that the Veteran has characteristic prostrating attacks of migraine headaches more frequently than once per month.  The examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran did have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner concluded that the Veteran's headache condition did not impact his ability to work.  Indeed, the Veteran reported that he had not called off work for his headache condition.

At the Veteran's most recent December 2015 VA examination, the Veteran reported constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and that pain worsens with physical activity.  Non-headache symptoms associated with the headaches were reported as nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The duration of typical head pain was 1 to 2 days.  The Veteran had characteristic prostrating attacks of headache pain once every month.  The examiner noted that the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The examiner noted that the Veteran's headaches did impact his ability to work, as he had difficulty with vision and concentration.  

In a January 2016 addendum opinion, the same examiner reported that the Veteran's headaches had not changed in severity, intensity, or frequency since 2008.  The examiner reached this conclusion after a review of the claims file and interview with the Veteran.

The Veteran has provided limited testimony as to the severity of his headaches.  However, in his July 2009 Form 9 Substantive Appeal, the Veteran did report that he has experienced significant pain during the entire period on appeal which affects every aspect of his life.  

The Board has reviewed VA treatment records during the entire period as well and has found some discrepancy as to the severity and date of onset for the Veteran's headaches.  This includes a January 2015 VA neurology consult in which it was reported that the Veteran's chronic headaches began just six months prior.  The Veteran did report that headaches were very severe and occurred 1 to 3 times per week, usually lasting for 10 to 12 hours.  He reported that he is often wiped out and has to lie down in a dark room.

Analysis

Due to the subjective nature of headaches and the manifestation of related symptoms, it is often difficult for the Board to determine the severity of the disability.  Here, VA examinations and VA treatment records seem to be somewhat inconsistent with respect to the onset of the Veteran's headaches and the severity of such headaches.  However, upon careful review of the evidence, the Board finds that a rating of 50 percent for the entire period is warranted.  Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period.  See 38 C.F.R. § 4.7.  While the Board acknowledges that the frequency and severity of the Veteran's headaches has apparently fluctuated to some degree from November 2008 until present, the Veteran has on average experienced prostrating headaches more than once per month. This is based on a review of the medical evidence of record and the Veteran's statements with respect to the severity of his symptoms. 

In reaching this conclusion, the Board has considered the January 2016 addendum opinion stating that the Veteran's headaches symptoms have been largely consistent since November 2008.  Thus, while the Board notes apparent discrepancy as to the severity of such symptoms as reported at VA examinations and in VA treatment records, the Board finds this to be in part due to the difficulty in fully communicating such subjective symptoms.  

While only the November 2012 VA examiner concluded that the Veteran experienced very frequent prostrating and prolonged attacks of head pain, the Board finds that the frequency and severity of symptoms reported at the additional VA examinations and in VA treatment records suggest that the criteria for a 50 percent evaluation are more nearly approximated.  Specifically, the frequency of the Veteran's headaches appears to be more frequent than once per month and as often as 2 to 3 times per week.  These headaches are also of significant severity.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that a rating of 50 percent, but no higher, is warranted for the entire period on appeal under Diagnostic Code 8199-8100.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.  This is the schedular maximum under the applicable Diagnostic Code.  Additionally, staged ratings are not warranted, as the Veteran has had a largely stable level of symptomatology throughout the appeal, as evidenced by the January 2016 addendum medical opinion by a VA medical professional.  See Hart, 21 Vet. App. 505.
In summary, when considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period.  See 38 C.F.R. § 4.7.  Indeed, the Veteran has arguably evidenced frequent completely prostrating migraine attacks that cause economic impact.  Therefore, a rating of 50 percent, but no higher, is warranted for the entire appeal period.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected headaches are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically the frequency and severity of the Veteran's headaches. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected migraine headaches result in further disability when viewed in combination with his other service-connected disabilities.

In short, there is nothing in the record to indicate that the Veteran's headaches cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation of 50 percent for chronic headaches associated with glaucoma with ocular hypertension is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


